Citation Nr: 1437785	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Propriety of the reduction in the evaluation assigned to asbestosis from 30 percent to 0 percent (noncompensable), effective November 1, 2010.

2.  Entitlement to an increased evaluation for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.

This matter is on appeal from an August 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO), which reduced the assigned evaluation for asbestosis from 30 percent to 0 percent, and, implicitly, denied his claim for an increased evaluation.  A May 2012 rating decision increased the Veteran's assigned evaluation for asbestosis from 0 percent to 10 percent.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013, and a copy of the hearing transcript is of record.

In addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The Veteran was granted service connection for asbestosis in March 2006; in a March 2007 rating decision, a 30 percent disability rating was assigned, effective March 31, 2004.

2.  Following a VA examination in September 2009, the RO proposed to reduce the rating for service-connected asbestosis to 0 percent.

3.  The September 2009 proposed rating action, the August 2010 rating decision and September 2011 statement of the case (SOC) were made without consideration of pertinent law and regulations.

4.  Pulmonary Function Test (PFT) results dated November 2011 do not show forced vital capacity (FVC) at 64 percent (or worse) of predicted or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) at 55 percent (or worse) of predicted.  


CONCLUSIONS OF LAW

1.  Restoration of a 30 percent disability rating for asbestosis is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.13, 4.71a, Diagnostic Code (DC) 6833 (2013).

2.  The criteria for an evaluation in excess of 30 percent for asbestosis are not demonstrated at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, DC 6833 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  In this decision, the Board grants restoration of the 30 percent evaluation for the Veteran's asbestosis, which represents a complete grant of the benefit sought with respect to that issue.  Thus, no discussion of VA's duty to notify and assist is necessary.  

With regard to the Veteran's claim for an increased evaluation, a June 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the claims file contains service treatment records (STRs), VA and private medical records, the Veteran's contentions, and a hearing transcript.  The Board notes that certain private treatment records identified by the Veteran have not been associated with the claims file.  In this regard, the RO made two requests to the private treatment provider and notified the Veteran that the VA was unable to obtain the records.  To date, the Veteran has not submitted these records.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Further, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . VA examinations were conducted in September 2009, November 2011, and December 2012, and included review of the claims folder and examination of the Veteran. 

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2013.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  

II.  Propriety of Reduction

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2013).

In a March 2007 rating decision, the Veteran was assigned a 30 percent evaluation for his service-connected asbestosis, effective March 31, 2004.  This followed VA pulmonary function tests that reflected Forced Vital Capacity (FVC) of 70 percent and Diffusion Capacity of the Lung for Carbon Monoxide by a Single Breath Method of 69 percent.  It was noted that the FVC of 70 percent warranted the 30 percent rating.  At the time of the rating action reducing the rating, the 30 percent disability rating was already in effect for five years or more, and the provisions of 38 C.F.R. § 3.344 apply.

In the September 2009 rating decision wherein the reduction was proposed, the RO noted review of relevant evidence of record, including July 2009 and September 2009 statements from the Veteran, treatment reports from August 2008 to September 2009, and a September 2009 VA examination.  The RO stated that, on VA examination, the Veteran's PFT showed forced vital capacity (FVC) was 103 percent predicted.  There were no abnormal respiratory findings, venous congestion or adema, deformity of the chest wall, or pleural disease.  Diaghram excursion, physical exam, and PFT results were normal.  The RO also noted that the Veteran's VA treatment records show essentially the same findings, with normal spirometry.  The RO thus determined that the Veteran's symptoms have improved and warranted a non-compensable rating.  

The RO did not make a determination of sustained improvement, nor did the RO make a specific determination as to whether the examination supporting the reduction was full and complete, and did not make an assessment as to whether the examination supporting the reduction was more/less than or equally as full and complete as the examination upon which the 30 percent rating was based.   Further, the RO did not make a finding that it was reasonably certain that the sustained improvement of the Veteran's condition would be maintained under the ordinary conditions of life.   The August 2010 rating decision and September 2011 statement of the case reflected no consideration of 38 C.F.R. § 3.344(a) whatsoever.  Significantly, 38 C.F.R. § 3.344(a) was not cited or applied in the September 2009 or August 2010 rating decisions or the September 2011 statement of the case.  

Therefore, the Board finds that the August 2010 rating decision that reduced the rating for the Veteran's asbestosis to a noncompensable rating, effective November 1, 2010, is void ab initio because the provisions of 38 C.F.R. § 3.344 were not met.  Schafrath v. Derwinski, 1 Vet. App. 589, 594-96 (1991) (where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  As the August 2010 reduction of the disability rating is void ab initio, no further discussion is warranted as to whether the reduction was proper based on the evidence of record.

III.  Increased evaluation

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

The Veteran's asbestosis has been evaluated under the criteria listed in the General Rating Formula for Interstitial Lung Disease (General Rating Formula) at 38 C.F.R. § 4.97, which includes DC 6833, relating to asbestosis.  The General Rating Formula provides for a 100 percent evaluation where FVC is less than 50 percent predicted; or DLCO (SB) is less than 40 percent predicted; or maximum exercise capacity is less than 15ml/kg/min oxygen consumption with cardio respiratory limitation; or cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  A 60 percent evaluation is warranted where FVC is between 50 to 64 percent predicted; or DLCO (SB) is between 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio respiratory limitation.  A 30 percent evaluation is warranted where FVC is between 65 to 74 percent, or DLCO (SB) is between 56 to 65 percent.  Id.  

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].

If the DLCO (SB) test if not of record, the evaluation is to be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  When PFTs are not consistent with clinical findings, evaluation is to be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Post-bronchodilator studies are required when PFT's are conducted for disability evaluation purposes except when the results of pre-bronchodilator PFT's are normal.  When evaluating based on PFT's, post-bronchodilator results are to be used in applying the evaluation criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F.R. § 4.96(d)(5) and (6) (2013).

As discussed above, the Veteran's 30 percent evaluation for asbestosis has been restored, and thus, the question before the Board is whether an evaluation in excess of 30 percent is warranted at any time during the appeal period.  The appeal period includes evidence received within one year of May 20, 2008, the date the Veteran filed his claim for an increased rating.  See 38 U.S.C.A. § 5110(b)(2) (2000) (in cases involving a claim for an increased evaluation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received).  

During the time period under consideration, PFTs were completed on several occasions.  A July 2008 VA treatment record indicates that PFTs resulted in a post-bronchodilator FVC of 57 percent of predicted and DLCO at 70 percent of predicted.  However, the pulmonary function technician found "no good cooperation."  Therefore, the Board has not included these results in rating the Veteran's asbestosis because the reliability of that study was questioned by the medical personnel conducting the study.  Subsequent VA treatment records note that the Veteran's PFT resulted in post-bronchodilator FVC of 82 percent in May 2009, and 84 percent in September 2009.  

On September 2009 VA examination, the Veteran reported sometimes having shortness of breath with moderate to heavy activity.  He stated that he coughs once in a while, and sometimes it is dark.  However, the sputum is never purulent, bloody, or blood tinged.  The Veteran reported using albuterol 1-2 times per day, "once 3 times."  He admitted that sometimes he does not use it.  Chest x-ray revealed no pulmonary infiltrates, masses, or nodules.  There is no pleural effusion or pneumothorax.  The examiner noted that the Veteran's PFTs resulted in post-bronchodilator FVC of 3.33 and DLCO of  25.75.  However, the examiner did not include the results in a percent predicted form, per the General Rating Formula.

A May 2011 private treatment record notes that a chest x-ray showed increased interstitial markings and pleural plaques "appear unchanged from previously."  The Veteran's PFT resulted in pre-bronchodilator FVC to 75 percent.  However, post-bronchodilator results were not obtained, and the physician indicated that the results were questionable due to the patient's inability to perform the maneuvers according to the [American Thoracic Society] standards.  Therefore, the Board has not included these results in rating the Veteran's asbestosis.

On November 2011 VA examination, the examiner noted a diagnosis of asbestosis despite negative chest x-rays in December 2005, February 2007, July 2008, and September 2009. Use of inhalational bronchodilator therapy was also noted.  PFT resulted in pre-bronchodilator FVC to 84 percent and 93 percent.  The examiner did not note why pre-bronchodilator testing was conducted twice and post-bronchodilator testing was not conducted.  DLCO was 79 percent.  The examiner noted that the DLCO most accurately reflects the Veteran's current pulmonary function.  

On December 2012 VA examination, the examiner noted a 1998 diagnosis of asbestosis.  The Veteran reported shortness of breath upon physical exertion.  The examiner noted intermittent use of inhalational bronchodilator therapy.  Chest x-ray revealed heart size and vasculature within normal limits.  No evidence of consolidation or effusion.  Mediastinal contour within normal limits.  Diminished lung volumes.  Osseous structures unchanged.  PFT resulted in pre-bronchodilator FVC of 76 percent, and post-bronchodilator FVC of 52 percent.  DLCO testing was not completed.  In a December 2012 addendum, the examiner stated that the obtained values for PFTs should be considered invalid due to poor effort and cooperation.  Therefore, the Board has not included these results in rating the Veteran's asbestosis.

The competent medical evidence of record demonstrates that the Veteran's lowest FVC value was 82 percent and his lowest DLCO (SB) value was 79 percent; the evidence of record did not include values concerning the Veteran's exercise capacity.  As such, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's asbestosis.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected asbestosis is evaluated as interstitial lung disease pursuant to 38 C.F.R. § 4.97, DC 6833, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id. 

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected asbestosis. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's asbestosis and PFT results are adequately contemplated by the rating criteria under DC 6833.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's shortness of breath, use of an inhaler, and cough presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).   Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

As a final matter, the Board notes that under Rice v. Shinseki, 22 Veteran. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record raised the matter of individual unemployability.  However, in this case, the evidence of record demonstrates that the Veteran retired due to a back injury, and that his asbestosis does not impact his ability to work.  See September 2009, November 2011 and December 2012 VA examinations; see also May 2013 Board hearing transcript.  Therefore, any development or consideration under Rice is not indicated at this time.



ORDER

The reduction of the rating for the Veteran's asbestosis, from 30 percent disabling to zero percent disabling effective November 1, 2010, was not proper; the 30 percent evaluation is restored, effective November 1, 2010.

An evaluation in excess of 30 percent for asbestosis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


